Title: From George Washington to the Commissioners for the District of Columbia, 3 April 1793
From: Washington, George
To: Commissioners for the District of Columbia



Gentlemen.
Mount Vernon April 3d 1793.

On my way to, and at the landing of George Town yesterday, I had a good deal of conversation with Major Ellicott—who says, if you will give him an opportunity, he will make it appear to your satisfaction that there are not those errors in his work that have been reported; and that the work reported to have been done, and not actually executed he is persuaded he can expln to your entire satisfaction if you will afford him a candid & patient hearing as above. This I assured him you would do, as truth was the object you were in pursuit of.

I took this occasion to repeat to him again in stronger terms than ever that I would not interfere between the Commissioners & the characters Subortinate to them; and that it was to them, and them only he was accountable for his conduct; because it was with them & them only I could or would communicate in future. He acknowledged the propriety thereof, but observed at the sametime, that he could not be responsible for any that he did not himself employ; adding that the whole of this uneasiness arises from one Dermot (I think he called him) whom he did not employ.
I informed him moreover, in unequivocal language, that his conduct, as far as it had appeared to me from the corrispondance between you & him, was not respectful to you, when it ought to have been so & was always expected by the Employer from the employed—He assured me he meant no disrespect; and declared in the most solemn terms, that he had endeavored to the utmost of his abilities to execute the work well—& with all the dispatch the accuracy of it would admit—adding, as his firm belief, that no work of the same kind & magnitude was ever performed with so few errors. he seemed as far as I could discover, to be inclined not only to stay until the first of May, but ’till the whole plan was compleated. I advised him to go to you, and in a proper manner, to make the above communications, & propose something agreeably thereto—If he does, I submit, without giving an opinion, or wishing to interfere in your business, whether an accomodation under all circumstances is not to be preferred to an open breach; and a news paper justification which will inevitably follow.
I ought also to mention (but this I do for your information, only) that I also had a conversation with Mr Stoddart after any I had with either of you Gentlemen on this Subject, in which he expressed an earnest desire that means could be devised to prevent the dismission of Mr Ellicot as he thot the event—at this time—would be attended with disagreeable consequences especially as Mr Ellicot wd be able he thought to prove the chargs unf[ounde]d—My reply was that I would support the Commissioners. that it was painful to me, to see such interference of the Proprietors who, in my opinion, had no more to do with the conduct of them (farther than to receive their dues according to contract) than a Citizen of the State of New Hampshire or Georgia;

& moreover, that they appeared to me to be acting the parts of suicides to their own interests, as far as their conduct could effect it. To all of wch he acquiesced.
I thought it but right to make the Foregoing communication, that you might give it the consideration it deserved, and to add, that you may be assured, I am Gentlemen—Yr Most Obedt & Very Hble Servt

G. W——n

